Case 20-13321-elf       Doc 44    Filed 03/02/21 Entered 03/02/21 13:18:15              Desc Main
                                  Document      Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                       )       CHAPTER 13
                                             )
         MUHAMMED K. ABBASI,                 )
         a/k/a MUHAMMAD ABBASI,              )
                        Debtor,              )       CASE No.: 20-13321-ELF
                                             )
PHILADELPHIA FEDERAL                         )
CREDIT UNION,                                )       HEARING DATE:
                              Movant         )       Tuesday, March 30, 2021
               vs.                           )       9:30 a.m.
                                             )
MUHAMMED K. ABBASI,                          )       LOCATION:
a/k/a MUHAMMAD ABBASI,                       )       U.S. Bankruptcy Court
                    Respondent               )       Eastern District of Pennsylvania
           and                               )       Courtroom #1
WILLIAM C. MILLER                            )       900 Market Street
                    Trustee                  )       Philadelphia, PA 19107

                     MOTION FOR RELIEF FROM AUTOMATIC STAY

         AND NOW, comes the above-captioned Movant, Philadelphia Federal Credit Union

(“PFCU”), by and through their attorneys, Mester & Schwartz, P.C., who files this Motion based

upon the following:

         1.    The Movant is a federal credit union having a principal place of business located at

12800 Townsend Road, Philadelphia, Pennsylvania.

         2.    The Respondent Muhammed Abbasi is an individual who resides at 747 Clinton

Avenue, Bensalem, Pennsylvania, who has filed a Petition under Chapter 13 of the Bankruptcy

Code.

         3.    On or about March 20, 2019, Muhammed Abbasi entered into a Closed-End Note,

Disclosure, Loan and Security Agreement (“Contract”) with PFCU involving a loan in the amount

of $18,707.30 for the refinance of a 2016 Dodge Truck Journey (“vehicle”).

         4.    The vehicle secured has V.I.N. 3C4PDCAB8GT164601.
Case 20-13321-elf        Doc 44      Filed 03/02/21 Entered 03/02/21 13:18:15           Desc Main
                                     Document      Page 2 of 2



          5.    The above - described vehicle is encumbered by a lien with a principal balance in

the amount of $14,779.55 plus other appropriate charges through March 2, 2021, though subject

to change. The regular monthly payment is $288.36 at the interest rate of 3.49%.

          6.    The priority of the lien is first priority.

          7.    Applying the most recent payments received to the earliest payments owed, post-

petition payments have been missed totaling $865.08, plus all applicable late charges through

March 1, 2021 though subject to change.

          8.    The adjusted retail value of the vehicle in question is $13,475.00.

          9.    The vehicle is not necessary to an effective reorganization.

          10.   The Movant is the only lienholder of record with regard to the vehicle.

          11.   In order to proceed with repossession and liquidation of the vehicle, relief from the

automatic stay must be obtained.

          12.   The vehicle is a rapidly depreciating asset. Movant requests the waiver of Rule

4001 (a) (3).

          13.   The Movant has incurred attorney’s fees and costs with respect to this motion for

relief.

          WHEREFORE, Movant prays for Your Honorable Court to enter an Order permitting the

Movant to proceed with the repossession proceedings of the aforementioned vehicle.

                                                         Respectfully submitted,

                                                         MESTER & SCHWARTZ, P.C.

                                                         BY:   /s/ Jason Brett Schwartz
                                                                Jason Brett Schwartz, Esquire
                                                                Attorney for Movant
                                                                1917 Brown Street
                                                                Philadelphia, PA 19130
                                                                (267) 909-9036
